COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judges Elder and Bumgardner


CATHERINE MORRISSEY JACKSON
                                             MEMORANDUM OPINION*
v.   Record No. 2889-99-2                         PER CURIAM
                                                 MAY 2, 2000
J. SARGENT REYNOLDS COMMUNITY COLLEGE/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Catherine Morrissey Jackson, pro se, on
             brief).

             (Mark L. Earley, Attorney General; Gregory E.
             Lucyk; Senior Assistant Attorney General;
             Scott J. Fitzgerald, Assistant Attorney
             General, on brief), for appellee.


     Catherine Morrissey Jackson (claimant) contends that the

Workers' Compensation Commission (commission) erred in (1)

failing to address the issue of whether her attorney's fees

should be assessed against the employer and insurer; (2)

ordering that her attorney was entitled to collect $1,500 in

attorney's fees directly from her; (3) not addressing the issue

of whether attorney's fees should be assessed against employer

pursuant to Code § 65.2-713; (4) failing to find that her

attorney should be estopped from seeking payment of his

attorney's fees and costs directly from her when he failed to


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
raise the issue of employer's responsibility for those costs and

fees before the commission; (5) dismissing the show cause order

against employer; (6) finding in its July 9, 1999 opinion that

claimant was responsible for her attorney's alleged costs

without affording her due process; and (7) not addressing the

issue of claimant's attorney's conflict of interest created when

he was awarded attorney's fees directly from claimant and,

therefore, had no incentive to pursue claimant's claim that

employer should be held responsible for the attorney's fees.

Upon reviewing the record and the briefs of the parties, we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.      See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

     On April 2, 1999, after a hearing, Deputy Commissioner Tabb

awarded claimant compensation and medical benefits and entered

an award of $1,500 attorney's fees to be paid to claimant's

attorney from accrued compensation.      Neither party sought review

of the April 2, 1999 opinion and, therefore, it became final.

     On March 31, 1999 and April 28, 1999, claimant's attorney

requested that claimant reimburse him for his costs incurred of

$81.10.

     By letter dated May 14, 1999, claimant's attorney requested

a show cause order be issued by the commission against the

                                 - 2 -
employer/insurer because his attorney's fees had not yet been

paid from claimant's accrued compensation.

        On May 25, 1999, a claims examiner sent a letter to

claimant informing her that her attorney was permitted to charge

her directly for costs over and above his attorney's fees.      The

letter also informed claimant that if she disagreed with its

contents she had twenty days to file an appeal.    On June 11,

1999, claimant filed a request for review with respect to the

issue of her attorney's costs.

        On June 3, 1999, the commission issued an order against

employer/insurer to show cause why they should not be held in

contempt for failure to timely comply with payment of attorney's

fees as directed in the April 2, 1999 opinion.

        On June 24, 1999, the commission entered an order finding

that because claimant was paid her full salary during the period

of disability, no accrued compensation was owed and, therefore,

there were no monies from which to deduct the $1,500 attorney's

fees.    Accordingly, the commission quashed the show cause order.

Neither party sought review of that decision.    By letter dated

June 30, 1999, claimant's attorney renewed his request that the

commission order claimant to pay the $1,500 attorney's fees

directly to him.

        On July 9, 1999, the commission issued a review opinion

with respect to the costs issue only.    In that opinion, the

commission found claimant responsible to reimburse her attorney

                                 - 3 -
for $81.10 in costs.   Claimant did not appeal that decision to

this Court and, therefore, it became final.

     On August 25, 1999, at the request of claimant's counsel,

Deputy Commissioner Mayo entered an order allowing claimant's

counsel to collect his previously awarded attorney's fees

directly from claimant.   On September 13, 1999, claimant filed a

request for review of the August 25, 1999 order.   In that

request for review, claimant argued for the first time that

employer should pay her attorney's fees because she prevailed in

the case, or in the alternative, her attorney's fees should be

deducted from her accrued vacation time.   Claimant also asserted

that because her attorney did not appear at the June 24, 1999

show cause hearing and he did not appeal the resulting order,

the commission should reconsider its ruling regarding the

attorney's fees issue.    Claimant's attorney filed a written

statement in which he argued that claimant should be permitted

to raise the issue of whether employer/insurer should be held

liable for claimant's attorney's fees and costs pursuant to Code

§ 65.2-713.

     On November 8, 1999, the commission affirmed the deputy

commissioner's August 25, 1999 order, finding no basis to assess

claimant's counsel's attorney's fees against employer.   In so

ruling, the commission found as follows:

          [C]laimant did not raise the issue of the
          assessment of costs and fees pursuant to Va.
          Code Ann. § 65.2-713 in a hearing on this

                                - 4 -
           matter. The Commission has the discretion
           to award an attorney's fee to be paid by the
           employer if it determines that proceedings
           are brought or defended by the employer or
           insurer without reasonable grounds.
           However, no such findings have been made in
           this matter, and no award of attorney's fees
           pursuant to Va. Code Ann. § 65.2-713 has
           ever been made in any of the proceedings
           which have persisted before the Commission
           in regard to the payment of the assessed
           attorney's fees. The attorney's fees have
           always been ordered to be either deducted
           from the claimant's accrued benefits or to
           be paid by the claimant, herself, presumably
           from the salary which she was paid in lieu
           of compensation benefits or from other
           resources.

                We decline to reopen the issue of an
           award of fees pursuant to § 65.2-713 as this
           issue was not raised before either of the
           deputy commissioners who have considered the
           issue. Furthermore, we see no evidence that
           there has been at any time an unreasonable
           defense asserted in this matter.

     Claimant did not appeal to this Court the commission's July

9, 1999 opinion requiring that she pay her attorney's costs of

$81.10.   Therefore, that decision became final, and we cannot

address any issues raised by claimant in this appeal with

respect to costs.   In addition, claimant did not request review

before the full commission of the June 24, 1999 decision

quashing the show cause order.    Therefore, we cannot address

claimant's contention on appeal that the commission erred in

dismissing the show cause order.

     Because claimant failed to raise the issue of the

assessment of attorney's fees issue pursuant to Code § 65.2-713


                                 - 5 -
before either of the deputy commissioners that previously

considered the attorney's fees issue, the full commission,

apparently in accordance with the established Rules of the

Workers' Compensation Commission, declined to address that

issue.   We also cannot address claimant's arguments for the

first time on appeal that employer should pay her attorney's

fees and costs pursuant to Code § 65.2-713 or that her attorney

should be estopped from collecting his fees from her.    Claimant

did not properly raise these issues before the commission.     See

Hervey v. Newport News Shipbuilding & Dry Dock Co., 12 Va. App.

88, 91-92, 402 S.E.2d 688, 690 (1991) (citing Rule 5A:18).

     Accordingly, we affirm the commission's decision.

                                                          Affirmed.




                               - 6 -